Name: Commission Regulation (EEC) No 3527/92 of 7 December 1992 amending Regulation (EEC) No 2062/80 on the conditions and procedure for granting or withdrawing recognition of producers' organizations and associations thereof in the fishing industry
 Type: Regulation
 Subject Matter: agricultural structures and production;  fisheries;  production
 Date Published: nan

 8 . 12. 92 Official Journal of the European Communities No L 358/5 COMMISSION REGULATION (EEC) No 3527/92 of 7 December 1992 amending Regulation (EEC) No 2062/80 on the conditions and procedure for granting or withdrawing recognition of producers' organizations and associations thereof in the fishing industry should therefore be authorized, within certain limits, to adjust minimum production volumes for certain fishing types to regional circumstances ; Whereas Regulation (EEC)j No 2062/80 should therefore be amended accordingly ; Whereas the measures provided by this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 105/76 of 19 January 1976 on the recognition of producers' organi ­ zations in the fishing industry ('), as last amended by Commission Regulation (EEC) No 3940/87 (2), and in particular Article 2 (2) thereof, Whereas Regulation (EEC) No 105/76 lays down as a requirement for recognition of producers' organizations an adequate level of economic activity as represented by a minimum volume of production ; Whereas Commission Regulation (EEC) No 2062/80 (3), as amended by Regulation (EEC) No 685/90 (4), sets minimum annual production volumes for producers' organizations according to the main type of fishing prac ­ tised by the members ; Whereas the circumstances in which fishing is carried out vary in particular from one region to another ; whereas the distance of fishing grounds from ports of landing can increase the average duration of trips by the members of producers' organizations located at these ports ; whereas in such cases measures restricting fishing effort are a barrier to an increase in catches by the producers concerned ; whereas it is particularly desirable to encou ­ rage organization of production in areas where the fishing industry is in a difficult position ; whereas Member States HAS ADOPTED THIS REGULATION : Article 1 The following third indent is hereby added to Article 2 (2) of Regulation (EEC) No 2062/80 : '  lower minimum quantities for organizations whose members' average time out is greater than nine days owing to the distance of their fishing grounds from the ports of landing. These minimum quantities may not however be less than 8 000 tonnes of landed weight per year.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1992. For the Commission Manuel MARlN Vice-President ( ») OJ No L 20, 28 . 1 . 1976, p. 39. 0 OJ No L 373, 31 . 12. 1987, p. 6. (3) OJ No L 200, 1 . 8 . 1980, p. 82. (4) OJ No L 76, 22. 3 . 1990, p. 13.